                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                     CR 18-76-GF-BMM

            Plaintiff,

     vs.                                      PRELIMINARY ORDER OF
                                              FORFEITURE
BRANDON LAMONTE
SORENSON,

            Defendant.


      THIS MATTER comes before the Court on the United States’ Motion for

Preliminary Order of Forfeiture. Defendant Brandon Lamonte Sorenson appeared

before the Court on November 19, 2018, and entered a plea of guilty to charge in

the Indictment. He also admitted the forfeiture allegation. The defendant’s plea

provides a factual basis and cause to issue an Order of Forfeiture, pursuant to 18

U.S.C. § 924(d).

      IT IS ORDERED:

      THAT Sorenson’s interest in the following property is forfeited to the

United States in accordance with 18 U.S.C. § 924(d).

            A Glock, model 21, .45 caliber pistol (serial number AHB562US),
             and




                                          1
            Loaded magazine with ammunition.

      THAT the United States Marshals Service and the Bureau of Alcohol,

Tobacco, Firearms and Explosives are directed to seize the property subject to

forfeiture and further to make a return as provided by law;

      THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions of the Court’s Preliminary Order

and the United States’ intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 18 U.S.C. §§ 924(d) and 982(b)(1), and

21 U.S.C. § 853(n)(1), and to make its return to this Court that such action has

been completed; and

      THAT upon adjudication of all third-party interests, if any, the Court will

enter a Preliminary Order of Forfeiture.



      DATED this 5th day of December, 2018.




                                           2
